Loring, J.
[After the foregoing statement of the case.] The evidence warranted a finding that Sexton was authorized to employ assistants; that he had employed Andrews to assist him in retaking the plaintiff’s machine, and that the sale to Andrews was a sham.
*493It is settled that the defendant would be liable for force used by Andrews as a means of retaking the machine, even if he had been told not to use force. Roberge v. Burnham, 124 Mass. 277. George v. Gobey, 128 Mass. 289. The defendant’s liability does not depend upon his having been authorized expressly or impliedly to use force, but upon his having used force as a means of doing what he was employed to do. Howe v. Newmarch, 12 Allen, 49. McCarthy v. Timmins, 178 Mass. 378. Perlstein v. American Express Co. 177 Mass. 530. There is no difference between hiring a man to retake a machine with instructions not to use force, and instructing an officer in hiring men to retake machines to hire them to retake machines without using force.
There was no evidence in the case calling for the fifth ruling as to an assault for the purpose of revenge.
The defendant’s counsel have not taken up the several exceptions in their argument. We have followed their argument and have not dealt with the exceptions separately.

Exceptions overruled.